Citation Nr: 0814882	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-06 863	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral 
refractive error.

2.  Entitlement to service connection for skin disease, to 
include as due to herbicide exposure.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for bilateral knee disabilities.

4.  Entitlement to a disability rating in excess of 
20 percent for a low back disability.

5.  Entitlement to a compensable disability rating for 
erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1971, to include service in Vietnam from August 1965 to 
August 1966.

The veteran presented sworn testimony in support of his 
appeal during an April 2008 hearing at the RO before the 
undersigned acting Veterans Law Judge.

By order of April 2008, the Board of Veterans' Appeals 
granted a motion for advancement on the Board's docket due to 
the veteran's advancing age.  Therefore, the appeal has 
received expedited treatment since that time.

The issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for entitlement 
to service connection for bilateral knee disabilities, 
entitlement to service connection for eczema, entitlement to 
a disability rating in excess of 20 percent for a low back 
disability, and entitlement to a compensable disability 
rating for erectile dysfunction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is no evidence showing that bilateral eye refractive 
error was directly caused by any event in service or was 
proximately caused by any service-connected disabilities.


CONCLUSION OF LAW

In the absence of a showing of direct causation, service 
connection for refractive error of the eyes on any other 
basis is precluded by law.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to the issue of entitlement to service connection 
for refractive error, the Court has held that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of that 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this instance, as 
discussed below, the facts are not in dispute.  Resolution of 
the appeal is governed by the specific law and regulations 
pertaining to congenital and developmental disabilities.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  38 C.F.R. § 3.159(d).

Analysis

Initially we note that the veteran has filed claims for 
entitlement to service connection for refractive error on two 
previous occasions.  These claims were denied by rating 
decisions of April 1988 and January 1992.  Normally, new and 
material evidence must be submitted to support reopening a 
finally-denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
However, in this instance, such an analysis is inappropriate, 
given the disposition reached below, that service connection 
is precluded by law. 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

However, congenital or developmental defects and refractive 
error of the eye are not considered diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  Precedent opinions promulgated by the 
Office of General Counsel as to matters of legal 
interpretation are binding upon the VA.  38 C.F.R. § 14.507.  

Review of the veteran's service medical records shows that he 
was initially prescribed glasses to correct his eyesight 
several years into his active service career and has worn 
them ever since.  There is no indication of any trauma or 
injury to his eyes during his service.  During the April 2008 
hearing on appeal, the veteran testified that he believed 
service connection was warranted for his failing eyesight 
because he had enjoyed normal vision prior to service and had 
initially required correction of his eyesight during service.  
He also testified that he had recently been told he may be 
developing some diabetic retinopathy.  

Review of the available VA treatment reports shows that the 
pertinent diagnosis involving his eyesight was that of 
refractive error.  No diabetic retinopathy had been 
identified as of November 2006, the most recent eye 
examination for which results are available in the claims 
file.  To the extent that the veteran may be developing 
incipient diabetic retinopathy, this symptomatology is 
already service-connected, as a grant of service connection 
for diabetes mellitus has been implemented.  The veteran and 
his representative are hereby informed to present evidence of 
diabetic retinopathy to the RO.  

As to the issue before the Board, however, involving the 
demonstrated diagnosis and claimed disability of refractive 
error; in the absence of direct causation, service connection 
for refractive error of the eye on any other basis is 
precluded by law and the benefit sought must be denied.  
There is no legal basis upon which to grant service 
connection for refractive error of the left eye, as 
refractive error is specifically excluded from such 
consideration under the law.  As the disposition of this 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for bilateral refractive error is denied.


REMAND

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims established significant new requirements with respect 
to the content of the duty-to-assist notice which must be 
provided to a veteran, such as this one, who is seeking a 
higher disability rating.  We note that the Court issued this 
decision after the most recent RO adjudication of the 
veteran's appeal.  Nevertheless, applying these new 
principles to the present case, the Board finds that although 
the veteran has been provided with some notification, it does 
not meet the requirements set forth in Vazquez-Flores v. 
Peake.  In this regard, the letters did not include at least 
a general description of the criteria necessary to 
demonstrate entitlement to a higher rating; i.e., a worsening 
or increase in severity of the disability; and the effect 
that worsening has on the claimant's employment and daily 
life.  Further, he must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Therefore, a remand to provide adequate pre-decisional notice 
as to these elements of his claims is required.

Review of the veteran's claims file reveals several types of 
evidence which have not yet been fully obtained for review.  

Initially, it appears that his service medical records may be 
incomplete.  The period between 1951 and 1957 is represented 
only by two examination reports, one dated in October 1952 
and one in April 1953.  As the veteran was a cook during 
service, and was required to undergo yearly examinations, as 
there is no entrance medical examination of record, and as he 
likely received some sort of additional medical treatment 
over the period of six years, we must assume that additional 
service medical evidence from this period is outstanding.  
Additionally, during the April 2008 hearing, the veteran 
testified that he had received several profiles and light 
duty assignments for knee problems during service.  The 
service medical records currently do not contain any 
indication of profiles or light duty on account of the 
veteran's knees.  Therefore, in the effort to substantiate 
the veteran's contentions, another attempt to obtain any 
outstanding records reflecting the veteran's entire period of 
service should be made.

In this regard, the transcript of the April 2008 hearing 
reflects some discussion of the many places where the veteran 
was posted during his military career.  In order to correlate 
the service medical records with all the various locations in 
which the veteran served, his service personnel records 
should be obtained for review.  After obtaining the personnel 
records, adjudicators should review them to ensure that all 
service medical records have been requested and obtained.

At multiple points during the veteran's history of 
interactions with the VA, he has written to request that the 
RO obtain treatment records from VA medical facilities in 
Mobile, Alabama; Biloxi, Mississippi; and Pensacola, Florida; 
and from the medical facility at Keesler Air Force Base, 
where the veteran was treated as a military retiree, in 
support of his various claims.  However, the RO has not 
requested records from all these facilities, and in many 
cases, made requests for only limited time periods.  To fully 
support the veteran's claims for service connection, medical 
evidence showing continuity of symptomatology is particularly 
helpful; whereas complete recent medical evidence is most 
helpful to his increased rating claims.  Thus, upon remand, 
consistent with the VA's duty to assist the veteran in fully-
developing his claims, VA should obtain complete medical 
records reflecting all treatment provided to the veteran at 
these four facilities from the time of his discharge from 
service until the present.

With regard to the veteran's claim for entitlement to service 
connection for a skin disease, review of the available 
service medical records reveals multiple complaints of 
various skin problems in service.  Although there is no 
indication that these problems are related to each other or 
were chronic in nature, these are medical questions which 
require medical expertise to answer.  Therefore, upon remand, 
a VA medical examination should be provided to resolve these 
questions. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as interpreted by Vazquez-
Flores, are fully complied with and 
satisfied, to include informing him that 
he may submit evidence showing the 
effects of any worsening or increase in 
severity upon his employment and daily 
life, providing at least a general 
description of the criteria necessary to 
demonstrate entitlement to a higher 
rating, and providing examples of the 
types of medical and lay evidence that he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
See also 38 C.F.R. § 3.159.  

2.  The RO should obtain the veteran's 
service personnel records through 
official channels for inclusion in the 
veteran's claims file.

3.  The RO should make another attempt to 
secure all outstanding service medical 
records through official channels; in 
particular, those records reflecting the 
time period from 1953 to 1957.  If the 
veteran's service personnel records 
contain any indication of additional 
outstanding medical records, these 
records should be requested as well.

4.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at the VA facilities in Mobile, 
Alabama; Biloxi, Mississippi; and 
Pensacola, Florida, from 1972 until the 
present, which are not contained in his 
claims file for inclusion in the file.

5.  The RO should obtain all post-service 
treatment records from Keesler Air Force 
Base, from 1972 to the present. 

6.  AFTER all development requested above 
has been completed, the veteran should be 
afforded a VA dermatologic examination to 
identify whether the veteran has a 
current, chronic skin disease, and if so, 
whether such is related to the skin 
complaints recorded in his service 
medical records.  The claims folder, 
including all records obtained pursuant 
to the above requests, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to express the medical opinion 
in terms of probability, i.e., greater 
than 50 percent, less than 50 percent, or 
exactly 50 percent likely that any 
current, chronic skin disease is related 
to the skin complaints in service.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, making an initial determination 
as to whether new and material evidence 
sufficient to reopen the previously-
denied claim for bilateral knee 
disabilities has been presented, and 
reviewing the other claims on their 
merits.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


